Citation Nr: 0322343	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  94-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a brachial plexus injury, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right tibia, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a left basilar fracture with organic personality syndrome, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a bilateral mandibular fractures with right zygomaxillary 
complex fracture, currently assigned a noncompensable rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On April 7, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  If the examination has not yet been 
performed, make arrangements with the 
Pensacola, Florida VA medical facility 
for the veteran to be afforded 
neurological, dental and neuropsychiatric 
examinations in order to determine the 
current nature and severity of service-
connected disabilities.  All indicated 
special studies and tests should be 
accomplished.  
a.  With respect to the neurological 
examination, ask the examiner to review 
the claims folder and provide a complete 
diagnosis related to any neurological 
residuals of brachial plexus injury 
and/or residuals of injury to tibia and 
fibula, if existent.  Ask the examiner to 
comment specifically on the extent of 
partial paralysis present in the right 
upper extremity and to state whether it 
is at least as likely as not that the 
veteran currently has neurological 
deficits associated with his service-
connected injury to his right lower 
extremity.  The clinical basis of the 
determinations should be provided.  
b.  With respect to the dental 
examination, ask the examiner to review 
the clinical record and to determine the 
current nature and severity of residuals 
of bilateral mandibular fractures with 
right zygomaxillary complex fracture.  
Ask the examiner to state if the residual 
disability is productive of any definite 
limitation, including interference with 
mastication or interference with speech.  
Also, ask the examiner to specify the 
range of lateral excursion and the inter-
incisal range in millimeters.  
c.  With respect to the mental disorders 
examination, ask the examiner to review 
the clinical record and to reach a 
complete psychiatric diagnosis, including 
a Global Assessment Function (GAF) score 
for psychiatric disability deemed to be 
associated with the veteran's service-
connected head injury.  In particular, 
ask the examiner to state whether or not 
the veteran has a flat affect, abnormal 
speech patterns, panic attacks occurring 
more than once a week, difficulty with 
understanding complex commands, memory 
impairment, problems with abstract 
thinking, disturbance in mood or 
motivation or difficulty with 
establishing or maintaining 
relationships.  
d.  Send the claims folder to the 
examiners for review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





